Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 8/13/2018. It is noted, however, that applicant has not filed a certified copy of the  DE10 2018 119 617.2 application as required by 37 CFR 1.55.  Examiner notes this information was indicated on the 326 form in the previous action but in case it was missed it has been included in the body of the office action here as well.

Drawings
The drawings were received on 6/30/2022.  These drawings are acceptable.  Examiner notes that an issue remains with figure 3, detailed below, and figure 3 was not correct so the original set of drawings from 8/9/2019 is still objected to.

The drawings are objected to because:
the person 10 appears to be backward in figure 3, i.e. the back of the person is toward the exit region A so it appears that the person entered from the exit region.

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally indefinite, failing to conform with current U.S. practice.  They appear to be a translation into English from a foreign document and are replete with errors.  Examiner again notes that the following is a non-comprehensive list of errors; applicant is advised to thoroughly review the claims for additional issues.
Claim 1 includes the limitation “the wall portion which delimits the reading space covers the pair of door leaves which form a passage space in a reading position of the revolving door in order to contribute via the door leaf element and the wall portion which overlaps the door leaf to the electromagnetic shielding of the reading space” in lines 11-14.  This limitation is generally confusing.
The passage space appears to be defined as when the door is in the reading position, which would essentially make the passage space and the reading space the same.  If the passage space is the space between a pair of door leaves no matter what position the overall door leaf element is in then the passage space cannot be defined a “a passage space in a reading position”.
Also, the use of additional descriptive clauses such as “which delimits the reading space” between a structure and the description of the structure in the limitation such as “the wall portion” and its description as “covers the pair of door leaves” makes the limitation cumbersome and unclear.  It appears that the shortened version of the limitation without the descriptive clauses that seem unrelated to the limitation would read “wherein the wall portion covers the pair of door leaves in a reading position of the revolving door in order to contribute via the door leaf element and the wall portion to the electromagnet shielding of the reading space”.
Further, it is unclear how the wall portion covering the pair of doors leaves can contribute via themselves to the shielding.  If the wall and door leaves provide shielding then they don’t contribute via anything.
Also, as noted previously antecedents such as “the” and “a” should not be used with verbs so if “electromagnetic shielding” is being used as a verb rather than a noun then there should be no “the”.
Both claims 2 and 3 are directed towards the door leaves and seem to require four door leaves.  As the initial limitation requires only three door leaves, claims 2 and 3 must clearly define at least three as four in order to claim four door leaves.  The present claims simply add in four door leaves to the revolving door so the claims have the at least three of claim 1 and the additional four.  A definition of at least three would be “wherein the at least three door leaves comprise four door leaves”.  Limitations after the clear definition can then refer to the four door leaves.
Claim 3 includes the limitation “a pair of door leaves” in lines 2-3.  It is unclear if this is the same pair of door leaves recited in claim 1 or not.
Claim 4 includes the limitation “a rotation direction limitation element”.  There appears to be a translation issue as the term “limitation” is not synonymous with the term “select” and “limitation” would imply the unit limits the rotation in a direction, i.e. the door can only rotate so far in a direction.  It appears that the unit does not limit the rotation but only selects which direction the door can rotate (clockwise or counterclockwise).
Claim 6 includes the limitation “an access control unit at an entry region arranged to release and access” in line 3.  As previously noted with claim 8 the term “release” is not synonymous with “permit” or “allow” and it is unclear how access can be released.  It would appear that “permit” was meant given the amendments to claim 8.
Claim 7 includes the limitation “objects which are associated with a user identified for entry into the revolving door and which are provided with a transponder for data reading” in lines 6-8.  It is unclear what is provided with a transponder.
Claim 7 includes the limitation “the data about the objects are obtained by the reading unit adapted to wireless reading of the data from transponders” in lines 9-10.  It is unclear what is provided with a transponder.  There is insufficient antecedent for “the data”.
Also it is unclear is “adapted to wireless reading of the data from transponders” is meant as a functional clause modifying the reading unit as in claim 1 or a description of how the data about the objects is actually obtained.  If the limitation is directed specifically to the obtaining of data about the objects then it should be “reading of the data from the transponders”.  If the limitation is a functional description of the reading unit then it should be the same as claim 1 “adapted for wireless reading of data from transponders”.
Claim 9 raises issues similar to claim 1 as well as issues with the trannsponders imi8lar to those previously in claim 1.
Also, claim 9 raises clarity issues due to formatting.  As the claim is directed to an arrangement comprising two doors, each of which is defined, and then followed by more details of the arrangement as a whole but the claim is punctuated only by commas it is difficult to determine where the description of the doors ends and the arrangement begins.  Examiner suggests moving the first and second doors to a new line to better indicate they are a structure defining the arrangement and the use of semi-colons rather than commas to indicate the end of a relate clause, i.e. commas can be used within the clause defining the doors but the clause should end with a semi-colon as should the clauses defining details of the arrangement.
Dependent claims are rejected as depending from a rejected claim.
Claims are examined as best understood in view of the errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5886634 to Muhme (hereinafter Muhme) in view of US PG Pub 2015/0314983 to Saari (hereinafter Saari), DE 202005014179 to Rewe-Zentral AG (hereinafter Rewe), and US patent 7104008 to Yokotachi (hereinafter Yokotachi).
Regarding claim 1, the revolving door is shown in Muhme in the embodiment of figure 1 (with generic figures 3-5) with a rotatable door leaf element (leaf portion of door 16) which has at least three door leaves (four leaves shown in figure 1) which are fitted to a vertical centre axle and an electronic reading unit (18) adapted for wireless reading of data from transponders (20), wherein the electronic reading unit (18) is orientated towards a reading space delimited a pair of door leaves.
However, Muhme is silent as to a wall and does not teach electromagnetic shielding for a reading unit or the sealing elements.
A revolving door wall is shown in Saari in figures 1-2 where revolving door (130) has two part-circular walls (unnumbered but shown in figures 1 and 2) around door leaves (133).
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the curved walls of Saari because curved walls around the door leaves of a revolving door provided the known benefit of limiting drafts through the revolving door.
Electromagnetic shielding for a reading unit is shown in Rewe in figures 1- where walls (1 and 2) have electromagnetic shielding (S) around a reading area (D) of a reading unit (A1) for wireless reading of data from transponders (T).
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the electromagnetic shielding of Rewe because the electromagnetic shield limits interference with the reader as taught in page 2 of the translation included herewith.
Sealing elements are shown in Yokotachi in figures 1-7E where the door element has a seal (6) between door and wall (9).  When provided to the revolving door of Muhme having the shielding of Rewe as detailed above the seal would be electromagnetic to allow for the shielding of the reading area.
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the seal of Yokotachi because seals provided the known benefit of limiting gaps between moving panels and fixed panels.
Regarding claims 2 and 3, Muhme does not show the partition walls forming mutually opposing passage spaces.  This is shown in Yokotachi in figures 1-7W where door leaf element (5a) has two mutually opposing passage spaces delimited by opposing partition walls (4a) such that the space (figure 5C) following a passage space (figure 5A) is closed.  When provided to the four leaved panel of Muhme, the partition walls would go between door leaves on opposite sides to provide the passage blocking and revealing arrangement of Yokotachi.  It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme, having the curved walls of Saari, the electromagnetic shielding of Rewe, and the sealing elements of Yokotachi, with the opposing passage spaces delimited by partition walls of Yokotachi because the passage blocking with partition walls provides additional security for the revolving door.
Regarding claim 7, a display unit (with 40) and a data processing unit (with 36,38) connected to the display unit where the data processing unit displays on the display objects (12) having transponders (22) which are associated with a user (14) for entry into the revolving door are shown in Muhme.  However, the display is remote and not at the region of the revolving door.  A display at the entry region of the door is shown in Saari in figures 1 and 2 where revolving door (130) has displays (134) for conveying information to a person (170) in the region of entry of the door (130).  It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme, having the curved walls of Saari, the electromagnetic shielding of Rewe, and the sealing elements of Yokotachi, with the door region display of Saari because the display of access and object info on the remote display in Muhme would also be useful to the local user.
Regarding claim 8, the door (16) of Muhme is a one way door (i.e. only allows exit).

Claim 4, as best understood, is is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhme, Saari, Rewe, and Yokotachi as applied to claims 1-3, 7, and 8 above, and further in view of US patent 4627193 to Schwarz (hereinafter Schwarz).
Regarding claim 4, Muhme is silent as to whether the door can rotate direction can be selected.  Rotation direction selection is shown in Schwarz in figures 1-17D where door (20) can be selectively rotated in either direction (see step 154).  It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme, having the curved walls of Saari, the electromagnetic shielding of Rewe, and the sealing elements of Yokotachi, with the selectable rotation direction of Schwarz because the selectable direction can allow for increased safety, e.g. to eliminate pinching.

Claim 6, as best understood, is is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhme, Saari, Rewe, and Yokotachi as applied to claims 1-3, 7, and 8 above, and further in view of US PG Pub 2009/0119995 to Kucer (hereinafter Kucer).
Regarding claim 6, an access control unit (18) granting access/allowing a person (12) to move through door (16) based on the ID (20) of the person (120 and a locking unit (32) are shown in Muhme.  However, Muhme does not teach a person detector initiating locking.  Incorrect direction person detection induced locking is shown in Kucer in figures 1-15 where barriers (10) lock based on a person detector (14) determining a person is trying to go the wrong way (i.e. a person is on the opposite side of the entry side).  It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme, having the curved walls of Saari, the electromagnetic shielding of Rewe, and the sealing elements of Yokotachi, with the person detecting lock feature of Kucer because the door movement prevention based on a person being the wrong direction prevents unwanted or unauthorized use of the door.

Claim 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Muhme in view of Saari, Rewe, Yokotachi and US patent 9098054 to Byrd (hereinafter Byrd).
Regarding claim 9, the room access arrangement is shown in Muhme in the embodiment of figure 1 (with generic figures 3-5) with a rotatable door leaf element (leaf portion of door 16) which has at least three door leaves (four leaves shown in figure 1) which are fitted to a vertical centre axle, and an electronic reading unit (18) for wireless reading of data from transponders (20), wherein the electronic reading unit (18) is orientated towards a reading space delimited a pair of door leaves.
While the door (16) of Muhme is disclosed only as an exit, i.e. t is a one way door, Muhme is silent as to matching entry and exit members.
Paired entry and exit members are shown in Byrd in figures 1-4 where first gate (20a) allows for entry (i.e. the exit side is on the interior of the space) and second gate (20b) allows for exit (i.e. the entry side is on the interior).
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the paired entry and exit members of Byrd because entries and exits have varying security and access protocols and having separate gates or doors allows each door to have a dedicated protocol (i.e. only entry protocol or only exit protocol).
However, Muhme is silent as to a wall and does not teach electromagnetic shielding for a reading unit or the sealing elements.
A revolving door wall is shown in Saari in figures 1-2 where revolving door (130) has two part-circular walls (unnumbered but shown in figures 1 and 2) around door leaves (133).
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the curved walls of Saari because curved walls around the door leaves of a revolving door provided the known benefit of limiting drafts through the revolving door.
Electromagnetic shielding for a reading unit is shown in Rewe in figures 1- where walls (1 and 2) have electromagnetic shielding (S) around a reading area (D) of a reading unit (A1) for wireless reading of data from transponders (T).
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the electromagnetic shielding of Rewe because the electromagnetic shield limits interference with the reader as taught in page 2 of the translation included herewith. 
Sealing elements are shown in Yokotachi in figures 1-7E where the door element has a seal (6) between door and wall (9).  When provided to the revolving door of Muhme having the shielding of Rewe as detailed above the seal would be electromagnetic to allow for the shielding of the reading area.
It would have been obvious to one of ordinary skill in the art to provide the revolving door of Muhme with the seal of Yokotachi because seals provided the known benefit of limiting gaps between moving panels and fixed panels.

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
In regards to applicant’s remarks directed to the drawing objections, examiner notes that the replacement drawings are acceptable and have resolved most of the issues previously objected to except for the issue with figure 3 noted above.
In regards to applicant’s remarks directed to the indefiniteness rejections, examiner appreciates applicant’s amendments to resolve most of the issues previously noted, however, sufficient issues remain or have been added that the claims are still considered replete with errors.  As previously noted, the list above is a non-comprehensive list so applicant is advised to look for additional issues involving lack of clarity, translational issues, antecedent issues, or others similar to those detailed above.
In regards to applicant’s remarks directed to the prior art rejection, examiner notes that applicant’s arguments are against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner maintains that when the teachings of the prior art are taken as a whole, the present invention as currently claimed is read over.  The primary Muhme reference teaches a revolving door with four door leaves and a reading unit that can read transponders in the space delimited by the door leaves, i.e. is oriented toward the space.  The secondary Saari reference teaches the curved walls around the revolving door.  The secondary Rewe reference teaches the use of electromagntic shielding in transponder reading areas.  The secondary Yokotachi reference teaches the use of sealing at the edge of a door leaf of a revolving door.  Examiner notes the sealing is considered 6 as noted in the above rejection not 12 as argued by applicant.  When taken as a whole examiner maintains the claimed limitations are obvious in view of the prior art.
Examiner also notes applicant is arguing a narrower interpretation of the claim limitations than is required.  The limitation of the reading unit being oriented toward the reading space delimited by the wall portion and door leaves does not require the reading unit to be inside the revolving door but instead only that the reading unit is directed towards, i.e. can read, a space between two door leaves a limited by the wall.  Delimit is not the same as completely enclosed.  Further, the contribution of the wall and door leaves to electromagnetic shielding is not the same a fully enclosed shielded space as argued.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak